NUMBER 13-19-00569-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


MATEO FABIAN GOMEZ GARZA,                                                    Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 93rd District Court
                         of Hidalgo County, Texas.


                                       ORDER

   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam

      Before the Court is pro se appellant's motion for extension of time to file motion to

access the appellate record which the court now construes as a motion to access the

appellate record. On May 28, 2021, appellant's counsel filed an Anders brief, and

appellant has been unable to examine the record in order to file a pro se brief.

      Accordingly, we GRANT appellant’s motion and it is hereby ORDERED that the
trial court ensure that appellant has the opportunity to fully examine the appellate record

on or before fifteen (15) days from the date this order issues. It is FURTHER ORDERED

the trial court notify this Court as to the date upon which the appellate record was made

available to appellant. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014).

       Furthermore, Appellant shall have thirty (30) days from the day the appellate

record is first made available to him to file his pro se brief with this Court. The State shall

have twenty days thereafter to file its response, if any.



                                                            PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed on the
13th day of July, 2021.




                                              2